Title: To Thomas Jefferson from George Muter, with Reply, 13 March 1781
From: Muter, George,Jefferson, Thomas
To: Muter, George,Jefferson, Thomas



Sir
War office March 13. 1781

I have the honour of inclosing to your Excellency, a note to Mr. Ross to furnish sundry articles to Mr. Mayes who is employed in the Countrys service by Capt. Brown, if you approve it. Mr. Ross’s furnishing the articles at Petersburgh, which I understand he can do, will save the expence of transportation from hence.
There is also inclosed a certificate from Capt. Browne respecting Mr. Mayes’s drawing provisions; if your Excellency approves of it, it is to be delivered to him. I have the honour to be Your most hl servt.

George Muter. C.


In Council Mar. 13. 1781.
We have no right to order a Continental Commissary to furnish provisions to a state artificer. The State Commissary must take measures for furnishing them.
Th: Jefferson

